Citation Nr: 0306144	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-20 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of benign prostatic hypertrophy, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1945, December 1946 to June 1950 and from July 1950 
to May 1966.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By this rating decision entitlement to an 
increased (compensable) rating for benign prostatic 
hypertrophy was denied.  

In October 2001, the Board remanded the case to the RO for 
additional development.  Over the intervening period, the 
disability rating was increased to 40 percent, effective 
October 1998, pursuant to a May 2002 review officer decision.  
In its current status, the case returns to the Board 
following completion of development made pursuant to its 
October 2001 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Postoperative residuals of benign prostatic hypertrophy 
include voiding as much as 7 to 8 times a night and the 
wearing of absorbent materials which must be changed 4 times 
a day.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
postoperative residuals of benign prostatic hypertrophy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, 
Diagnostic Codes 7527 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the May 
2000, March 2001 and May 2002 rating decisions, a August 2000 
statement of the case, May 2002 and December 2002 
supplemental statements of the case, and October 2001 Board 
remand.  The RO also notified him by a letter dated January 
2002, that he needed to submit evidence in support of his 
claim, such as statements from doctors who treated him for 
his service connected postoperative residuals of benign 
prostatic hypertrophy.  Therefore, VA has no outstanding duty 
to inform him that any additional information or evidence is 
needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in January 2002, the RO asked him to specify 
where he had received treatment and solicited releases to 
obtain his private records.  The RO also informed him that it 
would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available clinical records, including VA medical 
records from the Roseburg, Oregon VA medical facility.  In 
addition, the RO scheduled the veteran for a VA medical 
examination, pursuant to the Board's remand, dated in October 
2001.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal.  Ab v. Brown, 6 Vet. App. 35, 38 (1993).  

Prostate gland injuries, infections hypertrophy and 
postoperative residuals are to be rated as voiding 
dysfunction or urinary tract infection whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  With 
respect to voiding dysfunction, a 40 percent rating is 
applicable for disability requiring the wearing of absorbent 
materials which must be changed 2 to 4 times a day.  The next 
higher evaluation of 60 percent requires use of an appliance 
or the wearing of absorbent materials which must be changes 
more than 4 times a day.  38 C.F.R. § 4.115a.  

The veteran is advised that a 40 percent evaluation is the 
highest schedular rating provided for urinary frequency, 
requiring daytime voiding intervals less than one hour, or 
awakening to void five times or more per night.  
38 C.F.R. § 4.115a.  In addition the highest schedular rating 
of 30 is provided for obstructive voiding and urinary tract 
infections.  This requires urinary retention, intermittent or 
continuous catheterization or recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times a year) and/or requiring continuous intensive 
management.  Urinary tract infections productive of poor 
renal function should be rated as renal dysfunction.  
38 C.F.R. § 4.115a.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Consequently, 
the Board will consider whether this case warrants the 
assignment of an extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

VA reports of outpatient treatment dated from October 1998 
show that the veteran had a moderately enlarged prostate and 
that the veteran complained of a very slow urinary stream due 
to bladder outlet obstruction problem with cancer of the 
prostate.  In May 1999, it was noted that he gets up 8 to 9 
times during the night to void.  In June 1999, the veteran 
was experiencing considerable lower urinary tract obstruction 
symptoms.  The veteran underwent a transurethral resection 
later that month for benign prostatic hypertrophy.  Nocturia 
at a frequency of 5 to 6 times a night was noted in July and 
September 1999.  In November 1999 the veteran was noted to 
have residual benign prostatic hypertrophy, with a history of 
a transurethral resection earlier that year.  He complained 
of a persistently slow urinary stream and nocturia 3 to 4 
times a night.  

VA treatment records dated in February 2000 show that the 
veteran underwent transurethral resection in June 1999 for 
carcinoma of the prostate.  Thereafter, he gradually 
experienced recurrent lower urinary tract obstructive 
symptoms.  It was noted that flexible cystoscopy conducted in 
November 1999 showed residual prostatic apical tissue.  The 
impression was bladder outlet obstructive problems secondary 
to residual prostatic apical overgrowth.  The veteran was 
scheduled for an elective transurethral resection of either 
residual or recurrent apical prostatic overgrowth on account 
of lower tract obstructive symptoms in February 2000.  
Records from June 2000 show that the veteran had prostate 
cancer that was undergoing chemical ablasion.  Reports dated 
in October 2000 show that the veteran reported that he had 
fragmented sleep due to his prostatic stricture and urinary 
outlet problems.  He was noted to awaken every hour because 
he could not completely empty his bladder.  A December 2000 
note shows that the veteran's prostate cancer was responding 
to treatment with Goserelin.  

The veteran underwent VA genitourinary examination in March 
2002.  At that time, he related that he had symptoms of 
urgency and intermittent incontinence related to his benign 
prostatic hypertrophy or prostatic cancer.  The examiner 
noted that the veteran underwent a biopsy that revealed 
prostate cancer in 1998.  However, it was determined that the 
veteran's current symptoms were not considered to be related 
to prostate cancer or the treatment provided for that 
condition.  Rather, the examiner noted that current symptoms 
of irritable bladder were considered to be associated with 
benign disease.  

The veteran underwent additional VA genitourinary examination 
in July 2000.  At that time, he was noted to empty his 
bladder every 1 1/2 to 2 hours.  He indicated that usually, he 
felt incompletely emptied.  There was frequent incontinence 
after the first emptying.  He wore an incontinence pad 
constantly.  He changed the pad 4 times a day, depending on 
the circumstances.  He stated that he has a continuous low-
grade dribble of urine.  He had urinary frequency of 8 to 9 
times daily and 6 to 7 times at night.  The veteran denied 
ever using catheterization.  He also denied having any renal 
symptoms.  The examiner noted substantial incontinence with 
moderately severe social impact.  

Although the clinical record shows that the veteran is 
voiding as much as 7 to 8 times a night, this frequency is 
not grounds for a higher schedular rating.  The veteran must 
show that he requires use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times a 
day.  There is no evidence in the veteran's clinical records 
to support this finding.  Rather the most recent VA 
examination shows that his pad changes are exactly 4 times a 
day.  This finding is more consistent with the current 
evaluation of 40 percent.  In view of the foregoing, the 
preponderance of the evidence is against a rating in excess 
of 40 percent for postoperative residuals of benign prostatic 
hypertrophy.  

Finally, the Board finds that the schedular evaluations in 
this case are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The report of 
the July 2002 VA examination shows that because of the 
service-connected disability, the veteran is occupied in 
maintaining his dignity about the third of the time.  He is 
able to spend short intervals in public.  He becomes 
uncomfortable within an hour.  Within two hours, he must 
attend to his personal needs.  The examiner noted substantial 
incontinence with moderately severe social impact.  

However, the veteran has not required frequent 
hospitalization for his service-connected benign prostatic 
hypertrophy.  Treatment has been provided primarily for his 
prostate cancer for which service connection has not been 
established.  In addition, the service-connected disability 
is not shown to require the frequency of therapeutic care 
that would unduly disrupt his activities of daily living.  
Moreover, the veteran has not shown that his service-
connected disability is productive of marked interference 
with his ability to work.  The veteran is advised that the 
current evaluation of 40 percent is a recognition of the 
industrial impairment currently demonstrated.  See 38 C.F.R. 
§ 4.1.  Accordingly, consideration of a higher evaluation on 
extraschedular grounds is not warranted at this time.  


ORDER

A rating higher than 40 percent for postoperative residuals 
of benign prostatic hypertrophy is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

